Title: Session of Virginia Council of State, 25 May 1778
From: Madison, James,Virginia Council of State
To: 



Monday May 25th 1778.


present
His Excellency;
John PageNathaniel Harrison
Dudley DiggesDavid Jameson &
Thomas WalkerJames Madison jr
Esquires



The Board being informed that the Barracks at York Town were lately burnt by some unknown accident & it being absolutely necessary that the same should be rebuilt as speedily as possible they do advise the Governor to empower & direct Mr James Taylor to purchase Timber & Materials upon the best Terms they can be had, for rebuilding the said Barracks so soon as proper persons shall be employed for that purpose.
Report being made by the assistant Engineer respecting the Situation of York & the additional Fortifications necessary for that place as a protection to our Allies; and the Board taking the same under their consideration they do advise the Governor to direct Colonel Marshall to consult with Captain Fourneer the assistant Engineer & take the proper Steps for extending the Works at that place & for fortifying the Gloster Shore so as to cooperate with York, and to encrease the number of Labourers for the purpose upon the best Terms possible. And the Governor is also advised to desire the Navy Board to direct that two Gun Boats be immediately built according to a plan to be furnished by Captain Fourneer.
Adjourned till tomorrow 10 oClock
Signed  John Page
Dudley Digges
Thomas Walker
Nathaniel Harrison
David Jameson
James Madison
